DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-3 & 5-20 are pending and rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, 15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (hereinafter "Dai '242") (US 2018/0289242) as evidenced by Dai (hereinafter "Dai '039") (TW-201825039-A) in view of Kato (US 2013/0041223).
NOTE: The drawings of Dai ‘242 are unintelligible due to poor quality. For clarity, Examiner has used and annotated Dai ‘039, which appears to be the foreign Taiwanese equivalent. Examiner has confirmed that all non-annotated element numbers in both sets of drawings are identical.
Regarding Claim 1, Dai ‘242, as evidenced by Dai ‘039, discloses an articulated tip part for an endoscope (Fig. 1, a steering structure 1 of an endoscope; [0015]), the articulated tip part comprising:
segments (Dai Annotated Fig. 5, a plurality of segments comprising a lens module 40, a plurality of first hollow gears 31A – 31C and a plurality of second hollow gears 32A – 32C; [0016]) including a distal end segment (Dai Annotated Fig. 2, a lens module 40; [0015]) and a second segment (Dai Annotated Fig. 4, a distal first hollow gear 31A; [0016]), wherein the segments are hingedly interconnected by at least one hinge member (Dai Annotated Fig. 5, a plurality of bending ribs 33; [0016]), to enable bending of the tip part (Dai Annotated Figs 5 & Fig. 6, the steering structure 1 rotates in a clockwise and an anticlockwise direction; [0019]),
wherein the distal end segment comprises a first steering wire guide (Annotate Fig. 2, a first string passing hole 403; [0021]) for accommodating and guiding a steering wire (Dai Annotated Fig. 2, the first string passing hole 403 receives a pull string 2; [0021]) and a proximal wall (Dai Annotated Fig. 2, a circular base 402; [0021]) having a proximal surface (a proximal surface 402p; see Dai Annotated Fig. 5) spaced apart from a distal surface (a distal surface 402d; see Dai Annotated Fig. 2), the first steering wire guide having an entry (a first string passing hole entry 403e; see Dai Annotated Fig. 5) adjacent the proximal surface (the first string passing hole entry 403e is adjacent the proximal surface 402p; see Dai Annotated Fig. 5) and an exit (a first string passing hole exit 403x; see Dai Annotated Fig. 2) disposed on the distal surface (the first string passing hole exit 403x is disposed on the distal surface 402d; see Dai Annotated Fig. 2) and fluidly connected to the entry (Dai Annotated Figs. 2 & 5, the first string passing hole 403 is a hole and therefore the first string passing hole entry 403e and the first string passing hole exit 403x are in fluid communication; [0021]), and
wherein the second segment comprises an insertion guide (Dai Annotated Fig. 4, a first gullet 314; [0017]) with an entry (a first gullet entry 31e; see Dai Annotated Fig. 4) in an outer circumferential surface of the second segment (the first gullet entry 31e is disposed in a circular arc body 317 of the distal first hollow gear 31A; see Dai Annotated Fig. 4), an exit (a first gullet exit 31x; see Dai Annotated Fig. 2) aligned with the entry of the first steering wire guide (the first gullet exit 31x is aligned with the first string passing hole entry 403e; see Dai Annotated Figs. 2 & 5), and a ramp extending from the entry to the exit to guide an end of the steering wire into the entry of the first steering wire guide (Dai Annotated Figs. 2 & 5, a tooth root 316 of the first gullet 314 extending from the first gullet entry 31e to the first gullet exit 31x of the first gullet 314 which guides an end of the pull string 2 into the first string passing hole entry 403e; [0017] & [0021]).
Dai ‘242, as evidenced by Dai ‘039, fails to disclose wherein the ramp is angled relative to a proximal-distal direction.
However, Kato teaches a tip part (Fig. 2, a distal end portion 3a; [0033]) for an endoscope (Fig. 1, an endoscope 2; [0031]), the tip part comprising:
an outer wall (Fig. 2, a cover member 10; [0046]);
an insertion guide (Fig. 2, a bottomed groove 11; [0064]) adapted to guide a steering wire (Fig. 2, a puller wire 50; [0037]);
wherein the insertion guide comprises a ramp (Fig. 3, an inclined hole 25; [0079]); and
wherein the ramp is angled relative to a proximal-distal direction (Fig. 3, the inclined hole 25 is angled relative to an insertion direction S; [0081]).
The advantage of the inclined insertion guide is to reduce damage on the wire during bending (Kato; [0081]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the ramp as disclosed by Dai ‘242, as evidenced by Dai ‘039, to be inclined as taught by Kato, to reduce damage on the wire during bending (Kato; [0081]).

    PNG
    media_image1.png
    969
    919
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    891
    1170
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    901
    881
    media_image3.png
    Greyscale


Regarding Claim 2, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the distal end segment has a circumferential wall (Dai Annotated Fig. 2, a double crescent rib 401; [0021]) enclosing a spacing (Dai Annotated Fig. 2, a hollow accommodating space 41; [0021]), and wherein the exit of the first steering wire guide leads to the spacing of the distal end segment (the first string passing hole exit 403x leads into the hollow accommodating space 41; see Dai Annotated Fig. 2).
Regarding Claim 3, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the insertion guide forms a duct (the first gullet 314 forms a trough; see Dai Annotated Fig. 4).
Regarding Claim 5, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the at least one hinge member is a film hinge and/or an integral hinge and/or a living hinge (Dai Annotated Fig. 5, the plurality of bending ribs 33 are integral hinges; [0019]).
Regarding Claim 7, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the segments comprise a plurality of intermediate segments which includes the second segment (Dai Annotated Fig. 5, a plurality of first hollow gears 31A – 31C and a plurality of second hollow gears 32A – 32C; [0016]), and wherein the plurality of intermediate segments are interconnected by at least one hinge member (Dai Annotated Fig. 5, the plurality of first hollow gears 31A – 31C and the plurality of second hollow gears 32A – 32C are formed continuously with bending ribs 33 disposed between each hollow gear; [0019]).
Regarding Claim 8, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 7. Dai ‘242 further discloses wherein the plurality of intermediate segments comprises a proximal end segment (a proximal second hollow gear 32C; see Dai Annotated Fig. 5) configured for connection with remaining parts of the endoscope (Dai Annotated Fig. 5, the proximal second hollow gear 32C is attached to a flexible detection tube 5 of the endoscope; [0016]).
Regarding Claim 9, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the distal end segment, the at least one hinge member, and the second segment are integrally formed in one piece (Dai Annotated Fig. 5, the lens module 40, the distal first hollow gear 31A and the plurality of bending ribs 33 are formed integrally; [0016]).
Regarding Claim 10, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the articulated tip part has an outer circumferential surface that is substantially cylindrically shaped (Dai Annotated Fig. 5, the steering structure 1 has a circular arc body 317; [0020]), so that the articulated tip part has a uniform outer contour (the steering structure 1 has a uniform outer contour; see Dai Annotated Fig. 5).
Regarding Claim 15, Dai ‘242, as evidenced by Dai ‘039, discloses a method for inserting a steering wire in a tip part for an endoscope (Fig. 1 & Dai Annotated Fig. 2, a method of installing a plurality of pull strings into a steering structure 1 of an endoscope; [0006] & [0015]), the method comprising:
providing segments (Dai Annotated Fig. 5, a plurality of segments comprising a lens module 40, a plurality of first hollow gears 31A – 31C and a plurality of second hollow gears 32A – 32C; [0016]) including a distal end segment (Dai Annotated Fig. 2, a lens module 40; [0015]) and a second segment (Dai Annotated Fig. 4, a distal first hollow gear 31A; [0016]) hingedly interconnected by at least one hinge member (Dai Annotated Fig. 5, a plurality of bending ribs 33; [0016]) to enable bending of the tip part (Dai Annotated Figs 5 & Fig. 6, the steering structure 1 rotates in a clockwise and an anticlockwise direction; [0019]), wherein the distal end segment comprises a first steering wire guide (Annotate Fig. 2, a first string passing hole 403; [0021]) and a proximal wall (Dai Annotated Fig. 2, a circular base 402; [0021]) having a proximal surface (a proximal surface 402p; see Dai Annotated Fig. 5) spaced apart from a distal surface (a distal surface 402d; see Dai Annotated Fig. 2), the first steering wire guide having an entry (a first string passing hole entry 403e; see Dai Annotated Fig. 5) adjacent the proximal surface (the first string passing hole entry 403e is adjacent the proximal surface 402p; see Dai Annotated Fig. 5) and an exit (a first string passing hole exit 403x; see Dai Annotated Fig. 2) disposed on the distal surface (the first string passing hole exit 403x is disposed on the distal surface 402d; see Dai Annotated Fig. 2) and fluidly connected with the entry (Dai Annotated Figs. 2 & 5, the first string passing hole 403 is a hole and therefore the first string passing hole entry 403e and the first string passing hole exit 403x are in fluid communication; [0021]), and wherein the second segment comprises a first insertion guide (Dai Annotated Fig. 4, a first gullet 314; [0017]) with an entry (a first gullet entry 31e; see Dai Annotated Fig. 4) in an outer circumferential surface of the second segment (the first gullet entry 31e is disposed in a circular arc body 317 of the distal first hollow gear 31A; see Dai Annotated Fig. 4), an exit (a first gullet exit 31x; see Dai Annotated Fig. 2) aligned with the entry of the first steering wire guide (the first gullet exit 31x is aligned with the first string passing hole entry 403e; see Dai Annotated Figs. 2 & 5), and a ramp extending from the entry to the exit to guide a first end of the steering wire into the entry of the first wire steering guide (Dai Annotated Figs. 2 & 5, a tooth root 316 of the first gullet 314 extending from the first gullet entry 31e to the first gullet exit 31x of the first gullet 314 which guides an end of the pull string 2 into the first string passing hole entry 403e; [0017] & [0021]);
aligning the first end of the steering wire with the first insertion guide (Dai Annotated Figs. 2 & 5, an end of the pull string 2 is aligned with the first gullet 314; [0018]); and
guiding the first end of the steering wire into the entry of the first steering wire guide via the first insertion guide (Dai Annotated Figs. 2 & 5, the end of the pull string 2 into the first string passing hole entry 403e via the first gullet 314; [0017] & [0021]).
Dai ‘242, as evidenced by Dai ‘039, fails to disclose wherein the ramp is angled relative to a proximal-distal direction.
However, Kato teaches a tip part (Fig. 2, a distal end portion 3a; [0033]) for an endoscope (Fig. 1, an endoscope 2; [0031]), the tip part comprising:
an outer wall (Fig. 2, a cover member 10; [0046]);
an insertion guide (Fig. 2, a bottomed groove 11; [0064]) adapted to guide a steering wire (Fig. 2, a puller wire 50; [0037]);
wherein the insertion guide comprises a ramp (Fig. 3, an inclined hole 25; [0079]); and
wherein the ramp is angled relative to a proximal-distal direction (Fig. 3, the inclined hole 25 is angled relative to an insertion direction S; [0081]).
The advantage of the inclined insertion guide is to reduce damage on the wire during bending (Kato; [0081]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the ramp as disclosed by Dai ‘242, as evidenced by Dai ‘039, to be inclined as taught by Kato, to reduce damage on the wire during bending (Kato; [0081]).
Regarding Claim 19, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242 further discloses wherein the first insertion guide has an entry cross-sectional area (the first gullet entry 31e has an area which extends along an entire length of the distal first hollow gear 31A; see Dai Annotated Fig. 4) and an exit cross-sectional area that is smaller than the entry cross-sectional area (the first gullet exit 31x has an area which extends partially along a thickness of the distal first hollow gear 31A wherein the area of the first gullet entry 31e is larger than the area of the first gullet exit 31x; see Dai Annotated Fig. 4).
Regarding Claim 20, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 19. Dai ‘242 further discloses wherein when viewed longitudinally the exit of the first insertion guide traverses the entry of the first steering wire guide (the first gullet exit 31x aligns with the first string passing hole entry 403e when viewed longitudinally; see Dai Annotated Figs. 2 & 5).
Claims 6, 11-14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (hereinafter "Dai '242") (US 2018/0289242) as evidenced by Dai (hereinafter "Dai '039") (TW-201825039-A) in view of Kato (US 2013/0041223) as applied to Claims 1 & 15 above, and further in view of Mirzalou et al. (hereinafter "Mirzalou") (US 2019/0175875).
Regarding Claims 6 & 11-12, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the articulated tip part of Claim 1. Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, fails to explicitly disclose wherein the articulated tip part further comprises a first through-hole in the proximal wall of the distal end segment, and a steering wire having a first end, a first intermediate section, and a second end opposite the first end with the first intermediate section therebetween, wherein whence assembled the steering wire passes through the first steering wire guide and the first through-hole with the first intermediate section positioned in the spacing; and a second steering wire guide and a second through-hole, wherein the steering wire has a second intermediate section and a third intermediate section, the second intermediate section between the first intermediate section and the third intermediate section, wherein the steering wire passes through the second steering wire guide and the second through-hole with the third intermediate section positioned in the spacing and the second intermediate section positioned proximally of the proximal surface of the proximal wall to secure the steering wire by friction engagement with the proximal wall.
However, Mirzalou teaches an articulated tip part (Fig. 2, an anchor 260; [0020]), the articulated tip part comprising:
a distal end (Mirzalou Annotated Figs. 3 & 4, a distal end 305; [0021]) and a second end (Mirzalou Annotated Figs. 3 & 4, a proximal end 310; [0021]) and a first steering wire guide (Mirzalou Annotated Figs. 3 & 4, a first control line lumen 350; [0021]);
a first through-hole (Mirzalou Annotated Fig. 3, a first threading lumen 360; [0025]) in the distal end (the first threading lumen 360 is disposed in the distal end 305; see Mirzalou Annotated Fig. 3), and a steering wire (Mirzalou Annotated Fig. 3, a control line 240; [0021]) having a first end (Mirzalou Annotated Fig. 3, a first end 240a; [0021]), a first intermediate section (a first loop 241; see Mirzalou Annotated Fig. 3), and a second end (Mirzalou Annotated Fig. 3, a second end 240b; [0021]) opposite the first end with the first intermediate section therebetween (the second end 240b is opposite the first end 240a with the first loop 241 disposed therebetween; see Mirzalou Annotated Fig. 3), wherein whence assembled the steering wire passes through the first steering wire guide and the first through-hole with the first intermediate section positioned in a spacing (Fig. 2 & Mirzalou Annotated Fig. 3, the control line 240 passes through the first control line lumen 350 and the first threading lumen 360 with the first loop 241 positioned in a spacing covered by a cap 270; [0027]); and
a second steering wire guide (Mirzalou Annotated Figs. 3 & 4, a second threading lumen 360’; [0025]) and a second through-hole (Mirzalou Annotated Figs. 3 & 4, a second control line lumen 350’; [0025]), wherein the steering wire has a second intermediate section (Mirzalou Annotated Fig. 4, a second loop 242; [0025]) and a third intermediate section (a third loop 243; see Mirzalou Annotated Fig. 3), the second intermediate section between the first intermediate section and the third intermediate section (Mirzalou Annotated Figs. 3 & 4, the second loop 242 is between the first loop 241 and the third loop 243; [0027]), wherein the steering wire passes through the second steering wire guide and the second through-hole with the third intermediate section positioned in the spacing (Fig. 2 & Mirzalou Annotated Fig. 3, the control line 240 passes through the second control line lumen 350’ and the second threading lumen 360’ with the third loop 243 positioned in the spacing covered by the cap 270; [0027]) and the second intermediate section positioned proximally of a wall to secure the steering wire by friction engagement with a wall (Mirzalou Annotated Fig. 4, the second loop 242 is positioned on a proximal face of a body of the anchor 260 to secure the control line 240 to the body of the anchor 260 via friction engagement; [0025]).
The advantage of the threaded configuration of the control line is to secure the control line without risk of slippage or dislocation (Mirzalou; [0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the pull strings as disclosed by Dai '242, as evidenced by Dai '039 and previously modified by Kato, to include the threaded configuration taught by Mirzalou, to secure the control line without risk of slippage or dislocation (Mirzalou; [0003]).

    PNG
    media_image4.png
    1173
    714
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1030
    715
    media_image5.png
    Greyscale


Regarding Claim 13, Dai ’242, as evidenced by Dai ‘039 and previously modified by Kato and Mirzalou, discloses an endoscope (Dai Fig. 1, an endoscope; Dai ‘242, [0015]) comprising a tip part according to Claim 11 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 11 IS NOT REPRODUCED HEREIN), the tip part being positioned at a distal end of the endoscope (Dai Fig. 1, the steering structure 1 is disposed at a distal end of the endoscope; Dai ‘242, [0015]) and comprising a camera assembly at least partially disposed in the spacing (Annotated Dai Fig. 2, an image sensor 431 is disposed in the hollow accommodating space 41 ; [0023]).
Regarding Claim 14, Dai ’242, as evidenced by Dai ‘039 and previously modified by Kato and Mirzalou, discloses a system for visually inspecting human body cavities (Dai Fig. 1, an endoscopy system; Dai ‘242, [0002] & [0015], the system comprising:
an endoscope according to Claim 13 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 13 IS NOT REPRODUCED HEREIN); and
a monitor (an external display (not shown); [0002]),
wherein the endoscope is connectable to the monitor to present an image of a view captured by the camera assembly of the endoscope (Annotated Dai Fig. 2, the endoscope is attached to the monitor (not shown) to display an image of a subject captured by an image sensor 431 of the endoscope; [0002] & [0023]).
Regarding Claims 16-17, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato, discloses the method of Claim 15. Dai ‘242, as evidenced by Dai ‘039, fails to explicitly disclose passing the first end of the steering wire through the exit of the first steering wire guide in a distal direction; passing the first end of the steering wire through a first through-hole in the proximal wall, in a proximal direction; aligning the first end of the steering wire with a second insertion guide of the second segment; guiding the first end of the steering wire into an entry of a second steering wire guide in the proximal wall via the second insertion guide; and passing the first end of the steering wire through a second through-hole in the proximal wall, in a proximal direction; and wherein the steering wire comprises a first intermediate section, a second end, second intermediate section and a third intermediate section, the second intermediate section between the first intermediate section and the third intermediate section, the method further comprising: pulling on the steering wire until the third intermediate section is secured to the proximal wall.
However, Mirzalou teaches a method for inserting a steering wire in a tip part (Figs. 2 & 7, a method of threading a control line 240 in an anchor 260; [0027]), the method comprising:
providing a distal end (Mirzalou Annotated Figs. 3 & 4, a distal end 305; [0021]) and a second end (Mirzalou Annotated Figs. 3 & 4, a proximal end 310; [0021]) and a first steering wire guide (Mirzalou Annotated Figs. 3 & 4, a first control line lumen 350; [0021]);
guiding a first end of the steering wire into an entry of the first steering wire guide (Mirzalou Annotated Figs. 3 & 4, a first end 240a of the control line 240 is guided into an entry 350E of the first control line lumen 350; [0025] & [0027]);
passing the first end of the steering wire through an exit of the first steering wire guide in a distal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is passed through an exit 350X of the first control line lumen 350 in a distal direction; [0025] & [0027]);
passing the first end of the steering wire through a first through-hole in a wall in a proximal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is passed through a first threading lumen 360 in a body of the anchor 260 in a proximal direction; [0025] & [0027]);
aligning the first end of the steering wire with an insertion guide of a second end (Mirzalou Annotated Figs. 3 & 4, the first end 240a is aligned with a guide surface 310g of the proximal end 310; [0025] & [0027]);
guiding the first end of the steering wire into an entry of a second steering wire guide in the wall via the second insertion guide (Mirzalou Annotated Figs. 3 & 4, the first end 240a is guided into an entry 360’E of a second threading lumen 360’ in the body of the anchor 260 via the guiding surface 310g; [0025] & [0027]);
passing the first end of the steering wire through a second through-hole in the wall in a proximal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is guided through of an exit 360’X of the second threading lumen 360’ and subsequently passed through a second control line lumen350’ in the body of the anchor 260 in a proximal direction; [0025] & [0027]);
wherein the steering wire comprises a first intermediate section (a first loop 241; see Mirzalou Annotated Fig. 3), a second end (Mirzalou Annotated Fig. 3, a second end 240b; [0021]), a second intermediate section (Mirzalou Annotated Fig. 4, a second loop 242; [0025]) and a third intermediate section (a third loop 243; see Mirzalou Annotated Fig. 3), the second intermediate section between the first intermediate section and the third intermediate section (Mirzalou Annotated Figs. 3 & 4, the second loop 242 is between a first loop 241 and the third loop 243; [0027]); and
pulling on the steering wire until the third intermediate section is secured to the wall (Mirzalou Annotated Figs. 3 & 4, the control line 240 is pulled until the third loop 243 is secured to the body of the anchor 260; [0025] & [0027]).
The advantage of the threaded configuration of the control line is to secure the control line without risk of slippage or dislocation (Mirzalou; [0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the pull strings as disclosed by Dai '242, as evidenced by Dai '039 and previously modified by Kato, to include the threaded configuration taught by Mirzalou, to secure the control line without risk of slippage or dislocation (Mirzalou; [0003]).
Regarding Claim 18, Dai ‘242, as evidenced by Dai ‘039 and previously modified by Kato and Mirzalou, discloses the method of Claim 17. Dai ‘242 further discloses securing the first end of the steering wire and the second end of the steering wire to a rotatable actuator located in a handle (Figs. 1 & 2, the first end 240a and a second end 240b of the control line 240 are each secured to a rotatable actuator 125 located on a control housing 110; [0018] & [0021]), the rotatable actuator configured to simultaneously pull and push the first end of the steering wire and the second end of the steering wire, respectively, to articulate the tip part when the rotatable actuator is rotated (Figs. 1 & 2, rotating the rotatable actuator 125 applies tension or retracts each of the first end 240a and the second end 240b, respectively to articulate the anchor 26; [0018] & [0021]).
The advantage of securing the ends of the control line to a rotatable actuator is to proximally control a single continuous control line (Mirzalou; [0018]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the method as disclosed by Dai '242, as evidenced by Dai '039 and previously modified by Kato, to include securing the ends of the control line to a rotatable actuator taught by Mirzalou, to proximally control a single continuous control line (Mirzalou; [0018]).
Response to Arguments
Applicant’s arguments, see Page 11, filed January 17, 2022, with respect to the objections to the specification and drawings have been fully considered and are persuasive in light of amendments to the specification and drawings.
The objections to the specification and drawings have been withdrawn.
Applicant’s arguments, see Page 11, filed January 17, 2022, with respect to the objections to Claims 1 & 7 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1 & 7 have been withdrawn.
Applicant’s arguments, see Pages 11-12, filed January 17, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-3 & 5-20 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-3 & 5-20 have been withdrawn.
Applicant’s arguments, see Pages 12-13, filed January 17, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-3 & 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 & 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3, 5, 7-10 & 12-20 of copending Application No. 16/599,488 in view of Dai (hereinafter "Dai '242") (US 2018/0289242), as evidenced by Dai (hereinafter "Dai '039") (TW-201825039-A), Kato (US 2013/0041223) and Mirzalou et al. (hereinafter "Mirzalou") (US 2019/0175875).
The Claims of ‘488 disclose all the limitations of the instant claims expect for the limitations of the first steering wire guide having an entry adjacent the proximal surface and an exit disposed on the distal surface and fluidly connected to the entry, and wherein the second segment comprises an insertion guide with an entry in an outer circumferential surface of the second segment, an exit aligned with the entry of the first steering wire guide, and a ramp extending from the entry to the exit and angled relative to a proximal-distal direction to guide an end of a steering wire into the entry of the first steering wire guide; the first steering wire passage having a first through-hole in the proximal wall of the distal end segment; a proximal end segment configured for connection with remaining parts of the endoscope; wherein the distal end segment, the at least one hinge member, and the second segment are integrally formed in one piece; a steering wire having a first end, a first intermediate section, and a second end opposite the first end with the first intermediate section therebetween, wherein whence assembled the steering wire passes through the first steering wire guide and the first through-hole with the first intermediate section positioned in the spacing; wherein the steering wire has a second intermediate section and a third intermediate section, the second intermediate section between the first intermediate section and the third intermediate section, wherein the steering wire passes through the second steering wire guide and the second through-hole with the third intermediate section positioned in the spacing; passing the first end of the steering wire through the exit of the first steering wire guide in a distal direction; passing the first end of the steering wire through a first through-hole in the proximal wall, in a proximal direction; aligning the first end of the steering wire with a second insertion guide of the second segment; guiding the first end of the steering wire into an entry of a second steering wire guide in the proximal wall via the second insertion guide; and passing the first end of the steering wire through a second through-hole in the proximal wall, in a proximal direction; pulling on the steering wire until the third intermediate section is secured to the proximal wall; securing the first end of the steering wire and the second end of the steering wire to a rotatable actuator located in a handle of the endoscope, the rotatable actuator configured to simultaneously pull and push the first end of the steering wire and the second end of the steering wire, respectively, to articulate the tip part when the rotatable actuator is rotated; wherein the first insertion guide has an entry cross-sectional area and an exit cross-sectional area that is smaller than the entry cross-sectional area; and wherein when viewed longitudinally the exit of the first insertion guide traverses the entry of the first steering wire guide.
Regarding Claims 1-3 & 5-20, Dai ‘242, as evidenced by Dai ‘039, discloses an articulated tip part for an endoscope (Fig. 1, a steering structure 1 of an endoscope; [0015]), the articulated tip part comprising:
segments (Dai Annotated Fig. 5, a plurality of segments comprising a lens module 40, a plurality of first hollow gears 31A – 31C and a plurality of second hollow gears 32A – 32C; [0016]) including a distal end segment (Dai Annotated Fig. 2, a lens module 40; [0015]) and a second segment (Dai Annotated Fig. 4, a distal first hollow gear 31A; [0016]), wherein the segments are hingedly interconnected by at least one hinge member (Dai Annotated Fig. 5, a plurality of bending ribs 33; [0016]), to enable bending of the tip part (Dai Annotated Figs 5 & Fig. 6, the steering structure 1 rotates in a clockwise and an anticlockwise direction; [0019]),
wherein the distal end segment comprises a first steering wire guide (Annotate Fig. 2, a first string passing hole 403; [0021]) for accommodating and guiding a steering wire (Dai Annotated Fig. 2, the first string passing hole 403 receives a pull string 2; [0021]) and a proximal wall (Dai Annotated Fig. 2, a circular base 402; [0021]) having a proximal surface (a proximal surface 402p; see Dai Annotated Fig. 5) spaced apart from a distal surface (a distal surface 402d; see Dai Annotated Fig. 2), the first steering wire guide having an entry (a first string passing hole entry 403e; see Dai Annotated Fig. 5) adjacent the proximal surface (the first string passing hole entry 403e is adjacent the proximal surface 402p; see Dai Annotated Fig. 5) and an exit (a first string passing hole exit 403x; see Dai Annotated Fig. 2) disposed on the distal surface (the first string passing hole exit 403x is disposed on the distal surface 402d; see Dai Annotated Fig. 2) and fluidly connected to the entry (Dai Annotated Figs. 2 & 5, the first string passing hole 403 is a hole and therefore the first string passing hole entry 403e and the first string passing hole exit 403x are in fluid communication; [0021]),
wherein the second segment comprises an insertion guide (Dai Annotated Fig. 4, a first gullet 314; [0017]) with an entry (a first gullet entry 31e; see Dai Annotated Fig. 4) in an outer circumferential surface of the second segment (the first gullet entry 31e is disposed in a circular arc body 317 of the distal first hollow gear 31A; see Dai Annotated Fig. 4),an exit (a first gullet exit 31x; see Dai Annotated Fig. 2) aligned with the entry of the first steering wire guide (the first gullet exit 31x is aligned with the first string passing hole entry 403e; see Dai Annotated Figs. 2 & 5), and a ramp extending from the entry to the exit to guide an end of the steering wire into the entry of the first steering wire guide (Dai Annotated Figs. 2 & 5, a tooth root 316 of the first gullet 314 extending from the first gullet entry 31e to the first gullet exit 31x of the first gullet 314 which guides an end of the pull string 2 into the first string passing hole entry 403e; [0017] & [0021]);
a proximal end segment (a proximal second hollow gear 32C; see Dai Annotated Fig. 5) configured for connection with remaining parts of the endoscope (Dai Annotated Fig. 5, the proximal second hollow gear 32C is attached to a flexible detection tube 5 of the endoscope; [0016]);
wherein the distal end segment, the at least one hinge member, and the second segment are integrally formed in one piece (Dai Annotated Fig. 5, the lens module 40, the distal first hollow gear 31A and the plurality of bending ribs 33 are formed integrally; [0016]);
wherein the first insertion guide has an entry cross-sectional area (the first gullet entry 31e has an area which extends along an entire length of the distal first hollow gear 31A; see Dai Annotated Fig. 4) and an exit cross-sectional area that is smaller than the entry cross-sectional area (the first gullet exit 31x has an area which extends partially along a thickness of the distal first hollow gear 31A wherein the area of the first gullet entry 31e is larger than the area of the first gullet exit 31x; see Dai Annotated Fig. 4); and
wherein when viewed longitudinally the exit of the first insertion guide traverses the entry of the first steering wire guide (the first gullet exit 31x aligns with the first string passing hole entry 403e when viewed longitudinally; see Dai Annotated Figs. 2 & 5).
The advantage of the insertion guide on the second segment is to naturally guide the pull strings between teeth thereby reducing the complexity and the manufacturing cost (Dai '242; [0003] & [0006]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the second segment as disclosed by '488, to include the insertion guide taught by Dai '242, as evidenced by Dai '039, to naturally guide the pull strings between teeth thereby reducing the complexity and the manufacturing cost (Dai '242; [0003] & [0006]).
Regarding Claims 1-3 & 5-20, Kato discloses a tip part (Fig. 2, a distal end portion 3a; [0033]) for an endoscope (Fig. 1, an endoscope 2; [0031]), the tip part comprising:
an outer wall (Fig. 2, a cover member 10; [0046]);
an insertion guide (Fig. 2, a bottomed groove 11; [0064]) adapted to guide a steering wire (Fig. 2, a puller wire 50; [0037]);
wherein the insertion guide comprises a ramp (Fig. 3, an inclined hole 25; [0079]); and
wherein the ramp is angled relative to a proximal-distal direction (Fig. 3, the inclined hole 25 is angled relative to an insertion direction S; [0081]).
The advantage of the inclined insertion guide is to reduce damage on the wire during bending (Kato; [0081]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the second segment as disclosed ‘488, to include the inclined insertion guide taught by Kato, to reduce damage on the wire during bending (Kato; [0081]).
Regarding Claims 1-3 & 5-20, Mirzalou discloses a method for inserting a steering wire in a tip part (Figs. 2 & 7, a method of threading a control line 240 in an anchor 260; [0027]), the method comprising:
providing a distal end (Mirzalou Annotated Figs. 3 & 4, a distal end 305; [0021]) and a second end (Mirzalou Annotated Figs. 3 & 4, a proximal end 310; [0021]) and a first steering wire guide (Mirzalou Annotated Figs. 3 & 4, a first control line lumen 350; [0021]);
guiding a first end of the steering wire into an entry of the first steering wire guide (Mirzalou Annotated Figs. 3 & 4, a first end 240a of the control line 240 is guided into an entry 350E of the first control line lumen 350; [0025] & [0027]);
passing the first end of the steering wire through an exit of the first steering wire guide in a distal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is passed through an exit 350X of the first control line lumen 350 in a distal direction; [0025] & [0027]);
passing the first end of the steering wire through a first through-hole in a wall in a proximal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is passed through a first threading lumen 360 in a body of the anchor 260 in a proximal direction; [0025] & [0027]);
aligning the first end of the steering wire with an insertion guide of a second end (Mirzalou Annotated Figs. 3 & 4, the first end 240a is aligned with a guide surface 310g of the proximal end 310; [0025] & [0027]);
guiding the first end of the steering wire into an entry of a second steering wire guide in the wall via the second insertion guide (Mirzalou Annotated Figs. 3 & 4, the first end 240a is guided into an entry 360’E of a second threading lumen 360’ in the body of the anchor 260 via the guiding surface 310g; [0025] & [0027]);
passing the first end of the steering wire through a second through-hole in the wall in a proximal direction (Mirzalou Annotated Figs. 3 & 4, the first end 240a is guided through of an exit 360’X of the second threading lumen 360’ and subsequently passed through a second control line lumen350’ in the body of the anchor 260 in a proximal direction; [0025] & [0027]);
wherein the steering wire comprises a second intermediate section (Mirzalou Annotated Fig. 4, a second loop 242; [0025]) and a third intermediate section (a third loop 243; see Mirzalou Annotated Fig. 3), the second intermediate section between the first intermediate section and the third intermediate section (Mirzalou Annotated Figs. 3 & 4, the second loop 242 is between a first loop 241 and the third loop 243; [0027]);
pulling on the steering wire until the third intermediate section is secured to the wall (Mirzalou Annotated Figs. 3 & 4, the control line 240 is pulled until the third loop 243 is secured to the body of the anchor 260; [0025] & [0027]); and
securing the first end of the steering wire and the second end of the steering wire to a rotatable actuator located in a handle (Figs. 1 & 2, the first end 240a and a second end 240b of the control line 240 are each secured to a rotatable actuator 125 located on a control housing 110; [0018] & [0021]), the rotatable actuator configured to simultaneously pull and push the first end of the steering wire and the second end of the steering wire, respectively, to articulate the tip part when the rotatable actuator is rotated (Figs. 1 & 2, rotating the rotatable actuator 125 applies tension or retracts each of the first end 240a and the second end 240b, respectively to articulate the anchor 26; [0018] & [0021]).
The advantage of the threaded configuration of the control line and securing the ends of the control line to a rotatable actuator is to secure the control line without risk of slippage or dislocation and proximally control a single continuous line, respectively (Mirzalou; [0003] & [0018]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the pull strings and the method as disclosed by '488, to include the threaded configuration of the control line and securing the ends of the control line to a rotatable actuator, respectively, as taught by Mirzalou, to secure the control line without risk of slippage or dislocation and proximally control a single continuous line, respectively (Mirzalou; [0003] & [0018]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795